Oo Oo SYD DB Wn FP W NF

NO NO NY NYO HN HN BP KR Rm wm mee ee ep
Oo DDN MN FP WN KF DTD OBO DH Dn FP WD NY KS CO

Case 4:20-cr-02241-SHR-MSA Document11 Filed 10/28/20 Page1of3

MICHAEL BAILEY

United States Attorney

DBE Attn
. Act oe .

Assistant U.S. Attorney Ue Ci 28 Pou 2q

State Bar No. 029685

United States Courthouse PER AUD SUS Tas

405 W. Congress Street, Suite 4800 PHS TEEp

Tucson, Arizona 85701

Telephone: 520-620-7300

Email: corey.mantei@usdo].gov
Attorneys for nanter(@ J-8 CR20-02241 TUC-SHR(MSA)

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

 

United States of America,
Plaintiff, INDICTMENT

Violations:

vs. 21 U.S.C. § 846

(Conspiracy to Possess with Intent to
Distribute Fentanyl)

Andres Eugenio Mendoza-Marquez, Count 1

Defendant. 21 U.S.C. x 841(a)(1) and
841(b)(1)(A)(vi

(Possession with Intent to Distribute

Fentany!)

Count

21 U.S.C. § 963
Conspiracy to Import Fentanyl)
ount 3

21 U.S.C. § 952 d §§ 960(a)(1
and TOON and $8 960(a)(1)
(Importation of Fentanyl)

ount 4

 

 

 

THE GRAND JURY CHARGES:
COUNT 1
Beginning at a time unknown, to on or about August 30, 2020, in the District of
Arizona, ANDRES EUGENIO MENDOZA-MARQUEZ did knowingly and intentionally
combine, conspire, confederate and agree with persons known and unknown to the grand

jury, to possess with intent to distribute 400 grams or more of a mixture or substance

 

 

 
So re IN Dn OD FP W YP

NO NO NO KN HN BD NN KN RO mR me ee ee ie
oO aD wn FP WO NY YK TD CO fF ADT HDB NH FBP WW NNO KF CO

 

Case 4:20-cr-02241-SHR-MSA Document11 Filed 10/28/20 Page 2 of 3

containing a detectable amount of fentanyl, a Schedule II controlled substance, in violation
of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(A)(vi).
All in violation of Title 21, United States Code, Section 846.
COUNT 2
On or about August 30, 2020, in the District of Arizona, ANDRES EUGENIO
MENDOZA-MARQUEZ did knowingly and intentionally possess with intent to distribute
400 grams or more of a mixture or substance containing a detectable amount of fentanyl, a
Schedule II controlled substance, in violation of Title 21, United States Code, Sections
841(a)(1) and 841(b)(1)(A)(vi).
COUNT 3
Beginning at a time unknown, to on or about August 30, 2020, in the District of
Arizona, ANDRES EUGENIO MENDOZA-MARQUEZ did knowingly and intentionally
combine, conspire, confederate and agree with persons known and unknown to the Grand
Jury, to import into the United States from the Republic of Mexico 400 grams or more of
a mixture or substance containing a detectable amount of fentanyl, a Schedule II controlled
substance; in violation of Title 21, United States Code, Sections 952(a), 960(a)(1) and
960(b)(1)(F).
All in violation of Title 21, United States Code, Section 963.
COUNT 4
On or about August 30, 2020, in the District of Arizona, ANDRES EUGENIO
MENDOZA-MARQUEZ did knowingly and intentionally import into the United States

from the Republic of Mexico 400 grams or more of a mixture or substance containing a

United States of America v. Andres Eugenio Mendoza-Marquez
Indictment Page 2 of 3

 

 
So Se DD nH FP WY YPN =

NO NO NO NO WN HN KR HN DR RR |] ee Re ee ee ee pe
oO ND On FP WO NY KY DTD CO fH AND HR WA BP W NNO KF OC

 

Case 4:20-cr-02241-SHR-MSA Document11 Filed 10/28/20 Page 3 of 3

detectable amount of fentanyl, a Schedule II controlled substance; in violation of Title 21,
United States Code, Sections 952(a), 960(a)(1) and 960(b)(1)(F).
A TRUE BILL

/S/

FOREPERSON OF THE GRAND JURY
ate:

 

wey 28 202)
MICHAEL BAILEY

United States Attorney
District of Arizona

/S/

COREY J. MANTEI
Assistant U.S. Attorney

 

United States of America v. Andres Eugenio Mendoza-Marquez
Indictment Page 3 of 3

 

 

 
